Citation Nr: 0927648	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision that, in pertinent 
part, denied service connection for PTSD.  The Veteran timely 
appealed.

In June 2009, the Veteran testified during a video conference 
hearing before the undersigned.  Following the hearing, the 
Veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  

Correspondence received from the Veteran in May 2004 and in 
December 2005 could be construed as a claim of service 
connection for bilateral hearing loss.  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2008).  

The evidence reflects that on VA outpatient treatment in 
2003, 2004, and 2005, and on VA examination in May 2005; the 
diagnostic impression was PTSD. 

Stressor Verification 

The Veteran's service personnel records indicate that he 
served aboard the USS Essex (CVS-9) from October 1967 to 
February 1969, and from March 1969 to April 1969.  One of the 
in-service stressors reported by the Veteran was recovering 
and witnessing body parts while aboard ship.  The Veteran 
testified that the ship was an anti-submarine warfare 
aircraft carrier, and that it crossed the Arctic Circle while 
tracking a Soviet submarine.  Subsequently the ship was 
harassed by a Russian badger or bomber which interfered with 
flight deck communications and flew in really low.  The 
Veteran testified that, on about the third day, the Russian 
bomber was coming in low and made a circle less than a half 
mile away; the bomber went down in a big orange ball of fire.  
The Veteran's ship sent its whale boats to recover parts of 
bodies.  The body parts were brought onto the ship's flight 
deck in rubber bags, one of which flipped open and the 
Veteran became sick.  

The service personnel records indicate that the USS Essex 
(CVS-9) entered the Arctic Circle on May 21, 1968, and 
received a Commendation for its outstanding performance on 
August 17, 1968.  Records of the ship's history have not 
corroborated the Veteran's claimed in-service stressor.  An 
attempt should be made to obtain the deck logs of the 
USS Essex (CVS-9), maintained by the National Archives, which 
might provide credible supporting evidence that a Russian 
badger or bomber flew low and crashed in the vicinity of the 
ship, and of the recovery effort in the summer of 1968.

Examination 

Another of the in-service stressors reported by the Veteran 
was a physical assault that occurred in February 1969 in 
Providence, Rhode Island.  The Veteran testified that he was 
walking through an alley and was attacked by five or six men, 
thrown to the ground, stomped upon, and criticized for being 
in a military uniform.  The Veteran testified that he lost 
consciousness at one point.  He awoke at the Quonset Naval 
Hospital.  

Service treatment records reflect that the Veteran was 
hospitalized for one month in February 1969 due to the 
assault.  He apparently was kicked in the head and groin.  
The discharge diagnoses were contusions, left testicle and 
left leg.  Credible supporting evidence need not corroborate 
every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997). 

The Board is required to analyze the credibility and 
probative value of the evidence of record.  Under these 
circumstances, an examination is needed to determine whether 
the Veteran currently meets the criteria for a diagnosis of 
PTSD based on the in-service stressor(s).  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should seek 
verification of the Veteran's claimed in-
service stressor while aboard the USS 
Essex (CVS-9) in the summer of 1968 from 
the Modern Military Branch, National 
Archives, 8601 Adelphi Road, College 
Park, MD 20740.  Specifically, the RO or 
AMC should request copies of deck logs 
for a two-month period within the summer 
of 1968-i.e., June 17, 1968, to 
August 17, 1968.  A copy of the Veteran's 
DD Form 214 and DA Form 20, or equivalent 
service documents, should be sent with 
the request to the National Archives. 

2.  The RO or AMC should schedule the 
Veteran for an examination by a panel of 
two VA psychiatrists to determine whether 
the diagnostic criteria for PTSD are met, 
in accordance with 38 C.F.R. § 4.125.  
The examiners are advised that the 
stressor described above-a physical 
assault in February 1969 in Providence, 
Rhode Island-has been corroborated.

If a diagnosis of PTSD is deemed 
appropriate, the examiners must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the Veteran's verified stressor or 
combat service. 

The examiners should provide a rationale 
for the opinions.  The examiners should 
reconcile any opinion with the May 2005 
VA examination report. 

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiners designated to 
examine the Veteran, and the report of 
examination should note review of the 
claims file.

3.  If the diagnosis of PTSD is based on 
an in-service stressor for which credible 
supporting evidence has not been 
obtained, the RO or AMC should attempt to 
obtain such supporting information in 
accordance with VA Adjudication Manual, 
M-21.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




